Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      27-AUG-2019
                        SCWC-XX-XXXXXXX
                                                      02:18 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

         SPENCER JAMES BEVILL, NANCY LYNN BEVILL, AND
                      BEVILL FAMILY TRUST,
               Respondents/Plaintiffs-Appellees,

                              vs.

  FRANK MAURIZIO; PHIL SCHUTTE; BEVERLY SCHUTTE; BRUCE “SKIP”
   BLOUGH; MIKE PREISS; CONNIE SCHNITKER; PETE HILL; DARREL
   BORLING; ASSOCIATION OF APARTMENT OWNERS OF KE NANI KAI,
    an unincorporated condominium association; THE BOARD OF
 DIRECTORS FOR ASSOCIATION OF APARTMENT OWNERS OF KE NANI KAI,
           in their official capacity and personally,
                Respondents/Defendants-Appellees,

                              and

                      MYLES T. YAMAMOTO,
         Petitioner/Real Party in Interest-Appellant,

                              AND

           SPENCER JAMES BEVILL, NANCY LYNN BEVILL,
                    AND BEVILL FAMILY TRUST,
               Respondents/Plaintiffs-Appellees,

                              vs.

        ASSOCIATION OF APARTMENT OWNERS OF KE NANI KAI,
               Respondents/Defendants-Appellees.

________________________________________________________________

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-XX-XXXXXXX; CIVIL NOS. 08-1-0293 & 12-1-0790)
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Real Party in Interest-Appellant Myles T.
Yamamoto’s application for writ of certiorari filed on July 15,
2019, is hereby rejected.
          DATED:   Honolulu, Hawaii, August 27, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2